PER CURIAM:
T1 This matter is before the court on its own order to show cause. Appellants Philippe D. David Gubbay, Capital Suisse, S.A., Capital Suisse, Inc., Zooley Services Limited, Zooley of Utah, Inc., and Fernland Limited have failed to comply with this court's decision in the above-captioned matter. See Hentsch Henchoz & Cie v. Gubbay, 2004 UT 64, 97 P.3d 1283. Accordingly, it is hereby ordered that their appeal be dismissed.
112 Having disqualified themselves, Justice PARRISH and Justice NEHRING do not participate herein; Court of Appeals Judge GREGORY K. ORME and Fifth District Judge G. RAND BEACHAM sat.